|N THE UNITED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

KENDALL HUDSON, l Civi| NO. 3115-Cv-1282
Piarmiff, § (Judge Mariani)
V. '
CARBERRY, et al.,
Defendants

ORDER

 

AND NOW, this ay of December, 2018, upon consideration of
Defendants’ motion (Doc. 68) for summary judgment and, for the reasons set forth in the
Court’s Memorandum of the same date, IT |S HEREBY ORDERED THAT:

1. The motion (Doc. 68) for summary judgment is GRANTED. The C|erk of

Court is directed to ENTER judgment in favor of Defendants and against
P|aintiff.
2. The C|erk of Court is further directed to CLOSE this case.

3. Any appeal from this Order is DEEMED frivolous and not in good faith. See
28 U.S.C. § 1915(a)(3).

 

 

United States District Judge

 

